Citation Nr: 1002312	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-34 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Evaluation of head injury with residual headaches, evaluated 
as 30 percent disabling prior to January 13, 2006 and as 50 
percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from February 1986 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The appeal has been remanded on two occasions for additional 
development of the record.  It has been returned to the Board 
for appellate consideration.


FINDINGS OF FACT

1.  For the period prior to January 13, 2006, migraines were 
manifested by characteristic prostrating attacks; economic 
inadaptability is not shown.

2.  For the period from January 13, 2006, migraines are 
manifested by frequent completely prostrating and prolonged 
attacks, productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  For the period prior to January 13, 2006, the criteria 
for an evaluation in excess of 30 percent for migraines have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8100 
(2009).

2.  For the period from January 13, 2006, the criteria for an 
evaluation in excess of 50 percent for migraines have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in November 2000 described the claims process 
and told the Veteran the status of his claim.

An August 2003 letter discussed the evidence necessary to 
support a claim of entitlement to service connection.  The 
evidence of record was discussed, and the Veteran was told 
how VA would assist him in obtaining additional relevant 
evidence.  

A September 2004 letter provided the status of the Veteran's 
claim.

In September 2005 the Veteran was advised that he should 
submit evidence showing that his head injury residuals had 
increased in severity.  The evidence of record was listed and 
the Veteran was told how VA would assist him in obtaining 
further evidence.

In September 2006 the Veteran was advised of the manner in 
which VA determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

The Board also notes that this is a case in which the Veteran 
is challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

With respect to VA's duty to assist, relevant treatment 
records were obtained.  Records were also obtained from the 
Social Security Administration (SSA).  VA examinations were 
carried out, and the Board finds that they were adequate in 
that they were conducted by neutral, skilled providers who 
reviewed the record, interviewed the Veteran, and performed 
appropriate examinations prior to providing their 
conclusions.  The Veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Factual Background

Treatment records from Dr. L.H. indicate that an assessment 
of headaches was made in March 2000.

A private history and physical examination was conducted in 
February 2001.  The Veteran's history was reviewed.  He 
reported that he had suffered with headaches since a head 
injury in service, in 1986.  He indicated that he worked 
nights as a youth care provider.  Following physical 
examination, the assessment was history of closed head injury 
with subsequent head, neck and back pain; and headaches, 
post-concussive as well as due to occipital neuralgia.  The 
examiner noted that the Veteran might also have migraine 
headaches but that the frequency was more likely to be 
related to cervical spine degenerative joint disease and 
musculoskeletal neck pain.

Records from Grand Island Orthopedics & Sports Medicine 
indicate that in May 2001 the Veteran was advised that he 
could work, with limitations regarding his back disability.  

In an August 2001 letter, J.D., Ph.D. stated that the Veteran 
suffered from severe debilitating migraine headaches on a 
frequent recurring basis.

In September 2001 the Veteran reported that he had a decent 
job.  

In November 2001, the Veteran reported that he had two to 
three severe headaches per month.  He noted that he would lay 
down in a dark room and use headphones during a headache.  

The Veteran presented to a VA facility with the chief 
complaint of headache in January 2002.  Migraine headache was 
assessed.  Another January 2002 treatment record indicates 
the Veteran's report of working as a home-based health care 
nursing aide.  At that time, he related that he had been 
having terrible headaches.  He noted that he went through 
episodes of severe headaches every year after the holidays.  

A July 2002 VA treatment record indicates the Veteran's 
report of being unemployed.  He stated that he had worked as 
a radio broadcaster and a certified nurse assistant (CNA) but 
that he had stopped working as a CNA due to his back 
problems.  

In an August 2002 statement, the Veteran related that his 
headaches had increased in intensity, severity, and duration.  
He noted that he sometimes suffered from two to three per 
week and that they were totally disabling.  He stated that he 
had been unable to work since the third week in March 2002.

During a VA psychiatric hospitalization in November 2002, no 
acute medical problems were noted.  

A May 2003 letter from a state social services worker 
indicates that when the Veteran first came to her office in 
March 2001, he was unable to work due to mental health 
issues.  She stated that the Veteran's mental health issues 
had created chronic financial crises and that the Veteran had 
not shown much improvement toward goals of self-sufficiency.  
She noted that the Veteran had attempted to work, but that he 
had lost employment due to hospitalizations.

A February 2004 statement by a former employer indicates that 
the Veteran was employed as a store clerk from March to April 
2003, and that he had walked out on the job.  She noted that 
the Veteran had difficulty getting along with other 
employees.

During a March 2004 follow-up appointment for depression, 
hypertension, and bipolar disorder, the Veteran denied any 
significant headaches in the previous few months.  

An April 2004 VA treatment record reflects the Veteran's 
denial of recent headaches.  The provider did note a history 
of migraines.  

Statements from friends of the Veteran, dated in June 2004 
indicate that the Veteran suffered from frequent migraine 
headaches several times per week and that they, in addition 
to back problems, limited many of the Veteran's activities.  
They stated that they frequently helped the Veteran with 
daily activities.  

An August 2004 VA outpatient treatment record indicates that 
the Veteran's migraines were stable but getting worse.  The 
provider noted that they were well controlled on Imitrex and 
that the Veteran took Imitrex two to three times per week.

On VA examination in August 2004, the Veteran's pertinent 
history was reviewed and recited by the examiner.  The 
Veteran stated that he had diffuse throbbing headaches 
preceded by an aura, and that he developed photophobia and 
phonophobia during the headaches.  He stated that he 
preferred to lie down in a dark, quiet room to allow a 
headache to pass.  He reported that they had increased in 
frequency to about three per week in the previous couple of 
years.  He stated that Imitrex controlled his headaches if he 
could take it in time, as a headache was coming on.  He 
indicated that lately he felt better able to handle them.  
The diagnosis was migraine headaches.  The examiner opined 
that the disability was probably significant because of the 
increased frequency in the previous couple of years.  He 
noted that the Veteran could function very well if he did not 
have a headache.  

The report of a November 2004 VA neurology consultation 
indicates a history of migraines and chronic daily headaches.  
The Veteran described warning symptoms of left or right side 
tingling and numbness, and stars or black out sensation in 
the eyes.  He indicated that onset of a headache was either 
immediate or within 20 minutes.  He reported nausea but no 
vomiting, and light and sound sensitivity.  He noted that if 
he took Imitrex at onset of the aura, pain lasted for only 30 
minutes.  He indicated that if he did not take Imitrex his 
headache might last for two days.  He reported one to two 
migraines per week.  Following physical examination, the 
pertinent diagnoses were migraine headaches with aura and 
chronic daily headaches, possibly secondary to overuse of 
pain medicine.  

In a December 2004 statement, the Veteran's VA primary care 
provider indicated that the Veteran had severe  recurrent 
migraines, low back pain, obsessive-compulsive disorder, 
bipolar disorder, and a heart rhythm irregularity.  She 
concluded that the Veteran's medical conditions limited his 
ability to function in a productive capacity in the work 
force.

In January 2005 the Veteran reported that he was having fewer 
headaches since having been started on Topomax.  He noted 
that he was having about one per week.

In April 2005, in response to interrogatories by the Social 
Security Administration (SSA) Office of Hearings and Appeals, 
the Veteran related that he could not work due to his 
depression, panic, and obsessive-compulsive disorder.  He 
also noted agoraphobia and migraines.  

A June 2005 SSA determination indicates that disability 
benefits were based on a primary diagnosis of depression and 
a secondary diagnosis of disc disease.

A VA neurology treatment record dated in September 2005 
indicates that since the Veteran had been seen in November 
2004, he reported a period of no migraines.  He stated that 
since the spring, he had experienced some episodes but that 
they were less than one per week and not as severe.  The 
assessment was migraine headache with aura.  The Veteran's 
medications were continued.  

An additional VA examination was carried out in January 2006.  
The Veteran reported migraines twice per week, with less than 
half of the attacks being prostrating.  He noted that the 
usual duration was hours.  The examiner noted that the 
Veteran took Topomax daily for prevention.  He concluded that 
the nature of the prostrating attacks described by the 
Veteran would interfere with any usual occupation or daily 
activity because of the severity of the headaches.  He opined 
that, based on a review of all clinical records, the claims 
files, and the interview, that the Veteran's headaches would 
likely interfere with his ability to work.  



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether additional staged ratings 
are warranted.  However, it finds that the disability is 
appropriately rated and that additional staging is not 
necessary.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The Veteran's headache disability has been evaluated under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, which provides the 
criteria for evaluating migraine headaches.  When there are 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a 50 percent 
evaluation is warranted.  A 30 percent rating is assigned for 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the 
United States Court of Appeals for Veterans Claims (Court).  
Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the 
Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

With respect to the period prior to January 13, 2006, the 
Board has determined that an evaluation in excess of 30 
percent is not warranted.  In this regard, the Board notes 
that the Veteran reported, and the record supports, 
characteristic prostrating attacks during this time.  
However, the evidence demonstrates that the Veteran's 
migraines alone were not productive of severe economic 
inadaptability.  Rather, the evidence shows that the Veteran 
worked during this period, and that he frequently reported 
that disabilities other than his headaches interfered far 
more with his employment.  Records from Grand Island 
Orthopedics indicate that in May 2001 the Veteran was advised 
that he could work, but that there were limitations due to 
his back disability.  In September 2001 the Veteran reported 
that he had a job.  In January 2002 he reported working as a 
nursing aide.  In July 2002 he reported that he had stopped 
working as a CNA due to his back problems.  In May 2003 a 
mental health provider stated that the Veteran was unable to 
work due his mental health issues and that those problems had 
created chronic financial crises for the Veteran.  During the 
August 2004 VA examination, the Veteran reported that his 
medication controlled his headaches; the examiner concluded 
that the Veteran could function very well when he was not 
experiencing a headache.  The Veteran's primary care provider 
noted in December 2004 that his medical conditions together 
limited his ability to function in the work force.  
Significantly, however, SSA disability benefits are based not 
on the headache disability, but depression and disc disease.  
In essence, the evidence shows that, while the Veteran was 
shown to experience substantial problems maintaining 
employment during this period, both the Veteran and his 
health care providers consistently attributed those problems 
to disabilities other than his headache disorder.  Therefore, 
the Board concludes that the evidence pertaining to this 
period demonstrates that the Veteran's migraines were not 
productive of severe economic inadaptability.  Accordingly, a 
higher evaluation is not for application.

With respect to the period from January 13, 2006, the Board 
notes that a 50 percent evaluation is in effect.  This is the 
maximum evaluation for migraines.  In this case, no other 
Diagnostic Code is applicable.  The record suggests that no 
other diagnostic code would be applicable, and the Board 
cannot identify a diagnostic code that would be more 
appropriate to the Veteran's diagnosed disability and his 
reported symptoms.

Effectively, the only way in which a disability rating in 
excess of the currently assigned 50 percent may be considered 
is through the application of the extraschedular rating 
provision.  38 C.F.R. § 3.321.  The Court has held that the 
question of an extraschedular rating is a component of a 
Veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996).  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of this matter to appropriate VA 
officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).

The Board has been unable to identify an exceptional or 
unusual disability picture that is not contemplated by the 
schedular criteria.  The Veteran has not required frequent 
hospitalizations for migraines.  There is no showing that the 
Veteran's migraines have, at any point since the effective 
date of the grant of service connection, reflected so 
exceptional or so unusual a disability picture so as to 
warrant the referral for consideration of a higher evaluation 
on an extraschedular basis

Additionally, the Board notes that while there is evidence 
that the Veteran's service connected migraine have interfered 
with his ability to maintain employment, the evidence dated 
prior to January 2006 does not show that his migraines caused 
marked interference with employment beyond that contemplated 
by the 30 percent rating.  As noted, the evidence shows that, 
during that period, the Veteran and his health care providers 
consistently attributed his difficulties maintaining 
employment to disabilities other than his headache disorder.  
With respect to the period from January 13, 2006, the record 
establishes a greater degree of industrial and functional 
impairment attributable directly to his headache disorder.  
However, the 50 percent evaluation contemplates severe 
economic inadaptability, and the evidence does not suggest a 
disability outside the norm of that contemplated by the 
rating criteria so as to warrant referral for an 
extraschedular evaluation.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for an increased disability evaluation for his head injury 
with residual headaches.  The claim is therefore denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

For the period prior to January 13, 2006, an evaluation in 
excess of 30 percent for head injury with residual headaches 
is denied.

For the period from January 13, 2006, an evaluation in excess 
of 50 percent for head injury with residual headaches is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


